Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Richard Raymond Dixon, II, Appellant                   Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 25255).
 No. 06-19-00060-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Richard Raymond Dixon, II, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED JUNE 11, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk